The plaintiff is detained as a slave, and has commenced this action to recover his freedom, and now moves, without any affidavit, that defendant be ordered to give security that the plaintiff shall be forthcoming at the next term. I remember that in the case at Fayetteville, Evans v. Kenney,2 N.C. 422, and the note thereto, that the motion was founded on an affidavit, though the case does not state the circumstances.
The court will not interfere but where it is induced to believe by affidavit that defendant is about to send the plaintiff out of the country in order to defeat the end of his suit, or to adopt other means calculated for the same end. *Page 123